PER CURIAM.
This is an interlocutory appeal contesting the trial court’s decision allowing service of process on appellant-defendant, Thogus Products Company, Inc., pursuant to Section 48.181, Florida Statutes, F.S.A., commonly known as “Florida’s long arm statute.”
Upon consideration of the facts, the briefs, and the record filed in this cause, the order appealed from is affirmed on the basis of State ex rel. Guardian Credit Indem. Corp. v. Harrison, Fla.1954, 74 So.2d 371, and International Shoe Co. v. State of Washington, 1945, 326 U.S. 310, 66 S. Ct. 154, 90 L.Ed. 95, and other numerous Florida cases.
Affirmed.
LILES, A. C. J., and HOBSON and MANN, JJ., concur.